IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JON ROGER LEE,                            : No. 87 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MICHELLE CORRELL,                         :
                                          :
                   Respondent             :

MICHELLE CORRELL,                         : No. 88 MAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
J.R. LEE CONTRACTING, JON ROGER           :
LEE D/B/A JON ROGER LEE, JR.              :
INDIVIDUALLY,                             :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.